 HOWARD™S SHEET METAL, INC. 361 Howard™s Sheet Metal, Inc. and Sheet Metal Work-ers™ International Association, Local Union 24. Case 9ŒCAŒ37162 February 22, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On June 20, 2000, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Howard Sheet Metal, Inc., Baltimore, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.  Eric J. Gill and Andrew L. Lang, Esqs., for the General Coun-sel. Jonathan P. Sturgill and John D. Meyer, Esqs. (R. T. Blankenship & Associates), of Greenwood, Indiana, for the Respondent. Jerry A. Spicer, Esq. (Snyder, Rakay & Spicer), of Dayton, Ohio, for the Charging Party. DECISION STATEMENT OF THE CASE ARTHUR J. AMCHAN, Administrative Law Judge.  This case was tried in Columbus, Ohio, on March 15, 2000.  The charge was filed November 4, 1999, and the complaint was issued January 31, 2000.                                                            1 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Respondent has also excepted to the judge™s conduct at the hear-ing, asserting that it evidenced bias and prejudice.  On our full consid-eration of the entire record, we find no evidence that the judge pre-judged the case, made prejudicial rulings, or demonstrated bias against the Respondent in his conduct at the hearing or in his analysis and discussion of the evidence. 2 As to the discharge of employees Larry Manter and David Pope, Member Hurtgen believes that the General Counsel™s prima facie show-ing of knowledge and animus is weak.  However, he recognizes that there is evidence of both.  Further, he finds that the Respondent™s ex-planations for the discharges are not credible, and this factor assists the General Counsel in establishing the violation. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel, Respondent, and the Charging Party, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, Howard™s Sheet Metal, Inc., a corporation, is a sheet metal contractor with a facility in Baltimore, Ohio, where it annually purchases and receives goods valued in excess of $50,000 directly from suppliers outside of the State of Ohio.  Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union, Sheet Metal Workers™ International Association, Local Union 24, is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Overview On Monday, November 1, 1999, Respondent terminated em-ployees Larry Pope and David Manter.  The General Counsel alleges that Pope and Manter were discharged for engaging in union activities.  In its answer, Respondent denies that it dis-charged these two employees; it contends that it laid Pope and Manter off for lack of work.  However, at the hearing, Respon-dent contended that it selected them for layoff because they were unsatisfactory employees.  Moreover, it hired two new employees just prior to the alleged layoff and hired or recalled another several weeks later. Respondent concedes that it was aware that Pope and Manter had talked to Union Organizer Scott Hammond prior to their layoff.  However, it alleges that it was aware that many other employees had also talked to Hammond and that there was nothing that distinguished the union activity by Pope and Manter from that of other employees.  Respondent contends that it was unaware of the fact that 6 days before their layoff Pope and Manter met with Hammond at a Bob Evans restaurant in Columbus, Ohio, and signed union authorization cards. B. Chronology 1. Larry Pope™s and David Manter™s careers with Respondent a. Larry Pope Larry Pope worked for Howard™s Sheet Metal on and off be-ginning in March 1989.  Respondent concedes that he is an excellent mechanic.  On the other hand, it has established that he is a very difficult person for other employees to work with.  Indeed, a number of employees requested at various times that they not have to work with Pope.  In 1990, Respondent laid Pope off for 9 months to a year because of his attitude.  Re-spondent removed Pope from a jobsite in the summer of 1998, after Richard Halvorsen, a mechanical contractor, complained that Pope had been disrespectful and cursed at other individu-333 NLRB No. 49  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362 als.
2  In May 1999, Howard™s re
moved Pope from another job-
site after another contractor™s project executive, Steve Bestard, 
complained that he found Pope working without his hardhat. 
After these events, in June 
and early July 1999, Respondent 
performed written evaluations of 
its field employees.  Although 
Pope™s evaluation was not as goo
d as some other employees, he 
was given a $1-per-hour raise, 
without asking for one.  Some 
employees with better evaluations received no pay increase; 

other employees also received a $1 raise and still others re-
ceived a 50-cent-per-hour increase.  The raises appear to be 
based on Respondent™s assessment 
as to whether the employee 
was underpaid, rather than being tied to his performance ap-
praisal. In October, 2 weeks before Pope was laid off, Respondent™s 
operations manager, Mike Stanley, told him that he would be 
able to transfer to a project in Olentangy, Ohio, when it 

started.
3  This job was closer to Pope™s home than the projects 
on which he was then working. Respondent™s work on the 
Olentangy project (also called the Oak Creek School) began 
prior to December 3, 1999. 
b. David Manter 
David Manter worked for Respondent as a sheet metal 
worker from April 1995 to November 1, 1999.  During this 

period he was laid off for 2 months in 1996 and quit twice to 
accept jobs with another employer
, Engineering Excellence.  In 
1998, Manter worked for Engineering Excellence for 1 month.  

In 1999, he worked for this company for 1 day.  On both occa-
sions, Manter was offered a salary increase of $1 per hour to 
return to work for Respondent. 
Manter has served as leadman on five to seven of Respon-
dent™s projects.  On June 25,
 1999, David Manter received a 
performance evaluation which rated his work as good in 11 

areas and fair in 4 others.  He was given a $1-per-hour-salary 
increase, either from $15 per hour to $16 per hour, or from $16 
to $17 (see Tr. 90. GC Exh. 6).  Several employees, who con-
tinued working for Respondent after November 1, 1999, re-ceived less favorable ratings than Manter.  Seth Held received 
good ratings in seven categories and fair ratings in eight.  Ben 
Bukky received an excellent rating for attendance, but also 

seven good ratings and eight fair ratings.  Steve Held and Bob 
Myers received 10 good ratings and 5 fair ratings.
4                                                           
                                                                                             
2 I do not credit Halvorsen™s testim
ony that Pope was removed from 
another Norris Air jobsite in 1999.  
His testimony in this regard is 
inconsistent with the testimony of
 Respondent™s operations manager, 
Mike Stanley.  Moreover, Halvorsen™s recollection of the events re-
garding Pope was very hazy. 
3 Pope™s testimony regarding Stanle
y™s discussion with him of the 
Olentangy project is uncontradicted. 
4 Seth Held and Myers were both sheetmetal workers, as was 
Manter.   Operations Manager Mike Stanley described Bukky  as 
sheetmetal/pipefitter™s helper.  It is 
unclear as to how his duties differed 
from Manter™s, if they did in any re
spect.  Stanley described Steve Held 
as a HVAC service technician.  Howe
ver, Steve Held™s evaluation lists him as ﬁField/sheetmetalﬂ as does Manter™s.  Moreover, Held™s time-
cards indicate that much of the work he performed was indistinguish-

able from the work performed by Manter.  For example, the week end-
ing October 3, 1999, Steve Held worked 25 hours at the Newark, Ohio 
library project.  The week ending October 15, he worked 40 hours on 
2. Union activity and the hiring of Ricky Lowe and 
 Gerald Phillips 
In September and October 1999, Local 24 Organizer Scott 
Hammond visited a number of Respondent™s jobsites.  On one 
project in September, Hammond
 approached Larry Pope and 
Seth Held.  He gave them business cards and told them to call 
him if they had any questions about the Union. 
Pope saw Hammond on another jobsite when he was there only with Operations Manager Stan
ley.  Pope did not talk to 
Hammond on this occasion.  That evening, Stanley told Pope 

that he was to advise Stanle
y if he saw Hammond on the job-
site. In October, Hammond approach
ed David Manter and about 
seven other employees while th
ey were on break and handed 
them his business card.  On Sunday evening, October 24, 
Manter spoke with Hammond on 
the telephone and arranged to 
meet with him at the Bob Evans Restaurant in Columbus on 
Tuesday, October 26.  Hammond 
called Pope and asked him to 
join him and Manter on the 26th. 
Pope told fellow employee Seth Held that he was going to 
meet with Hammond.  Manter told
 fellow employee Jason Keel 
about the meeting after it occurred.
5  The day before the meet-
ing, October 25, Ricky Lowe, an experienced sheet metal 

worker, began working for Respondent on the Lakewood High 
School project with Ma
nter. It has not been
 established that 
Respondent hired Lowe with the intention of replacing any 
employees who were still working for it on October 25.  If 
Lowe was hired to replace anyone it may have been Joseph 
Applegate, who had worked for 
Respondent in the field and in 
its shop since May 1999.  Applegate™s employment with Re-
spondent ended the week of October 18Œ22, 1999, for reasons that do not appear in the record. (See GC Exh. 7, Respondent™s 
timecards).
6   Respondent hired Lowe at $17 per hour.  Mike Stanley told 
Lowe that ﬁif he proved to be everything he told me he was,ﬂ 
Stanley would give him a raise after 60 days.  On Friday, Octo-
ber 29, Respondent interviewed 
and hired Gerald Phillips, an 
employee with similar experience
 to Manter, at $15 per hour.  
Phillips did not start work until November 8.  On November 12, 
Travis Neff was either rehired or recalled to work by Respon-
 sheet metal installation projects.  
The week ending October 22, Held 
performed 4 hours of warranty work, 8 hours of what appears to be 
laborer™s work, and 20 hours of sheet metal installation. 
5 Manter™s testimony that he told
 Keel about the meeting is uncon-
tradicted.  Respondent contends at 
p. 11 of its brief that I should ad-
versely infer from the General Counsel™s failure to call Keel as a wit-
ness, that Keel did not tell Respondent
 about the meeting.  There is no 
reason to assume that Keel, a ra
nk-and-file employee who still works 
for Respondent, would be favorably disposed to the General Counsel 

and/or the charging party.  Thus, drawing such an inference would be 

inappropriate, 
Goldsmith Motors Corp., 
310 NLRB 1279 fn. 1 (1993). 
Moreover, assuming that Keel did not report Manter™s meeting with 
the Union to management, Respondent
 may have learned of it from 
other rank and file employeesŠpartic
ularly since at least one em-
ployee, Seth Held, knew that Pope, who was not universally popular, 

was one of the employees meeting with Hammond. 
6 The GC Br at p. 12 is incorrect 
in indicating that Applegate worked 
40 hours for Respondent during the week ending October 29.  There is 
no timecard for Applegate for that week. 
 HOWARD™S SHEET METAL, INC. 363 dent.  Neff had worked in the field for Respondent from late 1998 until February 6, 1999.  He did not work for Howard™s 
between February 6 and November 12, 1999.  Beginning No-
vember 12, Neff worked for Howard™s steadily through the 
week ending December 17, 1999, exclusively in the fabrication 
shop (see GC Exh. 7). 
a. The layoffs 
On Sunday evening, October 
31, Pope called Operations 
Manager Mike Stanley and aske
d him where he was working 
the next day.  Stanley told Pope there was no work for him 
because work was slow.  When Pope pressed Stanley for an 
explanation, Stanley merely repeated that work was slow. 
On November 5, Pope went to Respondent™s shop to return 
some equipment and pick up his check.  While he was there 
Pope again asked Stanley why he 
had been laid off.  Stanley 
replied that work was slow.  Pope responded that the explana-
tion made no sense because Howard™s had just hired Lowe.  
Stanley replied that Lowe had 23 years of experience. 
Pope then pointed out that a number of other employees had 
less experience than he did.  Stanley told him that he didn™t owe 
Pope an explanation for the layo
ff and that he was aware that 
since the layoff Pope had been sa
ying nasty things about him.  
When Pope asked how long the 
layoff would be, Stanley re-
plied that it would be indefinite. 
David Manter was unable to contact Stanley on October 31.  
He called Stanley on the morning of November 1, and was told 
that there was no work for him, and that he should call again 
the following Sunday.  Manter drove out to the Lakewood High 
School project to ask Stanley why he
 had been laid off.  Stanley 
replied to Manter™s repeated inquiries by telling him that work 

was slow.  Manter asked whether the layoff was permanent or 
temporary.  Stanley replied that most likely it was permanent. 
On the other hand, Stanley concedes that he indicated to 
Manter that he would recall him when work picked up.  More-
over, in December 1999, during the investigation stage of this 
case, Respondent took the position 
that both Pope and Manter 
would be recalled when work permitted. 
b. Respondent™s proffered reas
ons for laying off Larry Pope 
and David Manter 
Respondent™s president, Howard Hatmaker, testified that he 
laid off Pope and Manter in November 1999, for the following 
reasons: 
 [W]e had wanted to improve our work force and we 
had determined that Larry and Dave weren™t fit for our 

Company . . . . 
And so we had an opportunity to hire two people that 
were, that we thought they were, and you take a chance or 
gamble on anyone you hire but is proven to be very suc-
cessful, the move that we made and we have a responsibil-
ity to all the other employees, too, they have to make a liv-
ing too.    So, we can™t let two people destroy it for them. 
 Tr. 229. 
It is thus obvious from the record that Pope and Manter were 
not laid off; they were fired and replaced by other employees.
7  Moreover, Hatmaker™s explanati
on suggests that he fired Pope 
and Manter because of their union activities.  While Pope had a 
long history of being difficult to work with, and was thrown off 
jobs in 1998 and May 1999, there is
 nothing in this record that 
even remotely suggests that Manter ever did anything that 

threatened to ﬁdestroyﬂ anything for other employeesŠother 
than demonstrate interest in the Union. 
While the Company vaguely suggests that Manter was emo-
tionally unstable and had probl
ems with other employees on 
occasion, it essentially claims it fired him because it became 
aware that he was looking for another job.  Mike Stanley testi-
fied that: 
 Well, other employees had told
 me and I actually got a 
phone call from a company that Dave was trying to go to 
work for and I knew Dave was hunting a job and he had 
quit me twice right in, right in
 the middle of a job, when I 
needed him real bad. [H]e™d
 quit me before and, you 
know, I knew it was inevitable . . . . 
Dave worked good with others–he™s real high strung 
and I told him that he actually needed to get some profes-
sional help to try to deal with these emotions . . . . 
 Tr. 237. 
I conclude that this proffere
d reason for Manter™s termina-tion is false.  I credit Manter™s
 testimony that he was not look-
ing for another job at the time he was discharged.  More impor-tantly, I do not credit Stanley™s testimony that he received an 
inquiry from another employer just prior to terminating Manter.  
Stanley™s explanation is sparse on
 details, such as the name of the company and when he received the call.  Moreover, it is 
belied by the fact that Stanle
y never asked Manter if he was 
seeking other employment prior 
to terminating him.  Further-
more, when Manter asked him for an explanation for his termi-
nation on November 1, Stanley di
d not tell him that the reason 
was he had heard that Manter was looking for another job.  

Stanley merely told Manter that work was slow. 
There is absolutely no evidence that Ricky Lowe, Gerald 
Phillips, or Travis Neff were superior employees to Manter.  
Respondent suggests it hired Lowe because of his years of ex-
perience in the sheet metal trade. However, both Hatmaker and 
Stanley made it clear that they were taking a chance by hiring 
Lowe.  The only thing Respondent knew about Phillips was that 
Lowe knew him and knew he was 
looking for a job.  The in-
formation of record about Neff 
is that he left Respondent™s 
work force for 9 months in 1999. 
In the final analysis, there is 
no credible nondiscriminatory reason for Respondent™s 

termination of David Manter.
8  There is also no 
nondiscriminatoRespondent recalled or 
                              ry explanation for why 
                             7 It may be that Pope and Manter were replaced by Phillips and Neff, 
rather than by Phillips and Lowe. 
8 Respondent™s timecards show some fluctuation in the hours worked 
by its employees in late 1999 and a slight drop in the number of hours 
worked in November compared with
 October 1999.  However, this 
fluctuation does not establish an ec
onomic layoff in view of Respon-
dent™s hiring of Gerald Phillips and th
e hiring or recall of Travis Neff.  
Moreover, the number of hours worked each week in December 1999 
was generally as great or greater than
 in October.  In this regard the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364 explanation for why Respondent recalled or rehired Travis Neff 
on November 12, 1999, rather than recalling Manter. 
b. Events after the termination of Pope and Manter 
Union Organizer Scott Hammond continued to visit jobsites 
on which Respondent™s employees were working through early 
2000.  On several jobsites he has been asked to leave by Re-
spondent™s employees. On two o
ccasions since February 1, 
2000, Seth Held told Hammond that he had been instructed to 
tell him to leave.
9  Analysis 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity has been a sub-

stantial factor in th
e employer™s adverse 
personnel decision. To 
establish discriminatory motiva
tion, the General Counsel must 
show union or protected concerted activity, employer knowl-
edge of that activity, animus, 
or hostility toward that activity 
and an adverse personnel action cau
sed by such animus or hos-
tility.  Inferences of knowledge,
 animus, and discriminatory 
motivation may be drawn from circumstantial evidence as well 
from direct evidence.
10  Once the General Counsel had made an initial showing of discriminati
on, the burden of persuasion 
shifts to the employer to prove its affirmative defense that it 
would have taken the same action even if the employee had not 
engaged in protected activity.  
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (lst Cir. 1981). 
In the instant case, Larry Pope
 and David Manter engaged in 
union activity.  They talked to a union organizer, took his busi-
ness card, met with the organizer and signed union authoriza-
tion cards.  Respondent concedes 
that it was aware that Pope 
and Manter had talked to the organizer, but denies that it was 
aware of the meeting or that they signed authorization cards.  
There is no direct evidence th
at Respondent was aware of the 
meeting or that the terminati
on of Pope and Manter was dis-

criminatorily motivated.  Moreover, there is only a little direct 
evidence of antiunion animus.  Mike Stanley told Pope to let 
him know whenever he saw the or
ganizer on a jobsite and since 
about January 1, 2000, Responde
nt™s employees have been 
instructed to tell the organizer to leave any jobsite on which 

they encounter him.  However, 
Howard Hatmaker™s assertion at 
trial that he terminated David Manter to prevent him from de-

stroying his company strongly suggests antiunion animus in the 
absence of any legitimate nondiscriminatory concerns that 
could arise from Manter™s con
tinued employment with Respon-
dent. Moreover, I infer that Respondent knew or surmised that 
Pope and Manter were interest
ed in the Union and may have 
known that Pope and Manter had met with the organizer on 
                                                                                            
 . total number of hours worked the week ending October 29 was 675 
hours, rather than 715 hours as stated in the chart in the GC Br. at p. 13. 
9 I credit Hammond™s testimony in this regard.   Held testified that 
he could not recall whether 
he had made such a statem
ent.     I conclude 
that Held would remember whether or not he made such a remark, 
particularly since Hammond testified 
that this occurred within the 6 
weeks prior to the hearing. 
10 Flowers Baking Co
., 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, (70 F.3d 863 (6th Cir.1995). 
October 26.  Also, I infer that th
e discharges were
 discriminato-rily motivated. 
 Discriminatory motivation may reasonably be inferred from a 
variety of factors, such as the company™s expressed hostility 
towards unionization combined with knowledge of the em-
ployees™ union activities; inconsistencies between the prof-
fered reason for discharge and other actions of the employer; 
disparate treatment of certain employees with similar work 
records or offenses; a company™
s deviation from past prac-
tices in implementing the discharge; and proximity in time be-
tween the employees™ union activities and their discharge. 
 W. F. Bolin Co. v. NLRB, 
supra at 871. 
Findings of antiunion animus and discriminatory motive may 
also be predicated on the pretextual reasons advanced for a 
personnel action.  It is well se
ttled that when a respondent™s stated motives for its actions ar
e found to be false, the circum-
stances may warrant an inference that the true motive is an 
unlawful one that the respondent desires to conceal.  
Fluor Daniel, Inc., 
304 NLRB 970, 971 (1991);
 Fast Food Merchan-disers, 
291 NLRB 897, 898 (1988), Shattuck Denn Mining Corp., 
362 F.2d 466, 470 (9th Cir. 1966). 
Indeed, in a very recent case arising under the Age Discrimi-
nation in Employment Act, the 
Supreme Court reiterated the 
probative value of an employer™s pretextual reasons for a per-

sonnel action in proving discrimination. 
 Proof that the defendant™s explanation is unworthy of cre-
dence is simply one form of circumstantial evidence that is 
probative of intentional discrimination, and it may be quite 
persuasive . . . In appropriate circumstances, the trier of fact 
can reasonably infer from the falsity of the explanation that 
the employer is dissembling to cover up a discriminatory pur-
pose.  Such an inference is cons
istent with the general princi-
ple of evidence law that the fact finder is entitled to consider a 

party™s dishonesty about a material fact as ﬁaffirmative evi-

dence of guilt.ﬂ . . . Moreover, once the employer™s justifica-
tion has been eliminated, discrimination may well be the most 
likely alternative explanation, especially since the employer is 
in the best position to put forth the actual reason for its deci-
sion. 
 Reeves v. Sanderson Plumbing Products
, 530 U.S. 133 (2000). 
The instant case is somewhat unusual in the extent to which 
the General Counsel™s case rests 
on pretext.  However, I find that there is no credible nondiscriminatory explanation for the 
termination of David Manter. 
 In determining Respondent™s 
motivation for discharging Pope, it is appropriate to consider 
the discharge in the context of the unfair labor practice commit-
ted in discharging Manter on the same day, 
NLRB v. DBM, Inc., 
987 F.2d 540 (8th Cir. 1993); 
Reeves Distribution Service, 223 NLRB 995, 998 (1976).  Having concluded that Respondent 
discharged Manter for union activities, I also find that it would 
not have discharged Larry 
Pope eitherŠbut for his union 
activities
The fact that Ricky Lowe be
gan working for Respondent on 
October 25, the day prior the 
meeting between Pope, Manter and the union organizer, cuts seve
ral ways with regard to Re-
spondent™s motivation in this ca
se.  Although at first blush it  HOWARD™S SHEET METAL, INC. 365 suggests that the decision to fire
 Pope was made prior to Octo-
ber 26, this is not necessarily 
true.  Respondent has not estab-
lished that Lowe was initially hired to replace Pope.  If that 
were the case, Pope would most likely have been laid off on 
October 25.  If Lowe was hired to replace anyone, it is just as 
likely that he was hired to replace Joseph Applegate, whose 
employment ended the week 
ending October 22. Respondent knew very little about Lowe™s 
qualificationsŠother than the 
fact that he had been a sheet me
tal worker for a long time.  It™s 
guarded approach to Lowe, i.e., the 60-day trial period, indi-

cates that it had no basis for concluding that Lowe would be a 
superior employee to e
ither Pope or Manter. 
It has not been established th
at Respondent was planning any 
layoffs until October 31.  Moreover, there is no indication that 
Respondent decided to lay off Pope and Manter until that date. 
The timing of the decision to di
scharge Pope and Manter so 
soon after their meeting with th
e organizer thus suggests dis-
crimination.  Discrimination is also inferred from the fact that 
two weeks before his discharge,
 Stanley was telling Pope he 
could work on the Olentangy job. 
Pope™s misconduct on jobsites 
provides no support for the 
decision to discharge him.  The 
last specific incident occurred 
6Œ7 months prior to the discharge and afterwards Respondent 
had given Pope a raise on its ow
n initiative.  The Company was 
obviously interested in retaining Pope as of July 1.  As to 
Pope™s abrasive personality, the 
record indicates that he has 
always been difficult to work with and that he was no more 
difficult to work with in November 1999, than he had been for 
the 10-1/2 years he had worked for Respondent.
11 In addition to the pretextual 
reasons proffered, Respondent™s 
shifting explanation for the termination of Pope and Manter 
supports an inference of discrimination.  The Board has long 
held that when an employer vacillates in offering a rational and 
consistent account of its acti
ons, an inference may be drawn 
that the real reason for its condu
ct is not among those asserted, 
Black Entertainment Television, 
324 NLRB 1161 (1997); 
Sound One Corp., 317 NLRB 854, 858 (1995).  In the instant 
case, Respondent denied in its an
swer that it discharged Pope 
and Manter and then essentially 
argued that they were replaced 
because they were unsatisfactory employees.  Additionally, 
Howard™s position during the inve
stigation, that Pope and 
Manter were eligible for recall, is inconsistent with its position 
at trial, as well as its unexplaine
d hire or recall of Travis Neff on November 12. 
CONCLUSION OF LAW 
Respondent violated Section 8(
a)(3) and (1) in terminating 
the employment of Larry Pope and David Manter on November 
1, 1999. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
                                                          
                                                           
11 Respondent also has a practice 
of calling problem employees into 
the office for a ﬁclosed-doorﬂ meeting with Hatmaker and Stanley.  
Neither Pope nor Manter had been summoned to such a meeting, nor 
had they been given any indication that their work or attitudes were 
unsatisfactory at any time proximate to their discharge. 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged Larry 
Pope and David Manter, it must offer them reinstatement and 
make them whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The Respondent, Howard™s Sheet
 Metal, Inc., Baltimore, Ohio, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Discharging or otherwise discriminating against any em-
ployee for supporting Sheet Metal Workers™ International As-
sociation, Local Union 24, or any other union. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Larry 
Pope and David Manter full reinstatement to their former jobs 
or, if those jobs no longer exist,
 to substantia
lly equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(b)  Make Larry Pope and Da
vid Manter whole for any loss 
of earnings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the remedy 
section of the decision. 
 (c)  Within 14 days from the 
date of this Order, remove from its files any reference to
 the unlawful discharges and within 3 days thereafter notify the employees in writing that 

this has been done and that th
e discharges will not be used 
against them in any way. 
(d)  Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records, including 
an electronic copy of the records if stored in electronic form, 
necessary to analyze the amount of backpay due under the 
terms of this Order. 
(e)  Within 14 days after service by the Region, post at its 
Baltimore, Ohio facility copies of the attached notice marked 
ﬁAppendix.ﬂ13  Copies of the notice, on forms provided by the 
 12 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366 Regional Director for Region 9, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since November 1, 1999. 
(f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
                                                                                             
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 WE WILL NOT discharge or otherwise discriminate against 
any of you for supporting Sheet Metal Workers™ International 
Association, Local Union 24, or any other union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Larry Pope and Davi
d Manter full reinstatement to 
their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make Larry Pope and David Manter whole for 
any loss of earnings and other benefits resulting from their 
discharge, less any 
net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charges of Larry Pope and David Manter and, WE WILL, 
within 3 days thereafter, notify e
ach of them in writing that this 
has been done and that the discharg
es will not be used against  
them in any way. 
 HOWARD™S SHEET METAL, INC. 
 